 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   EVA PEREZ,                                              Case No.: 2:15-cv-01553-JAD-NJK
11          Plaintiff(s),                                    Order
12   v.                                                      (Docket No. 74)
13   STATION CASINOS, LLC., et al.,
14
            Defendant(s).
15
16         Before the Court is the parties’ notice of settlement. Docket No. 74. In light of this notice,
17 the settlement conference, scheduled for October 23, 2018, is VACATED. The Court ORDERS
18 the parties to file a stipulation of dismissal no later than December 17, 2018.
19         IT IS SO ORDERED.
20         Dated: October 17, 2018
21                                                              _______________________________
                                                                NANCY J. KOPPE
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                     1
